Atkinson, Justice.
The words “attorney’s fees” as employed in section 3 of the act of 1933 (Ga. L. 1933, p. 290), amending- the act creating- the municipal court of Atlanta, considered in connection with section 1 of the act, refer to attorney’s fees that are ancillary to the main relief sought in a suit of which the court has jurisdiction, and are not confined to “contractual attorney’s fees as provided for in a promissory note or other written contract.”

All the Justices concur.

Hendrix & Buchanan, for plaintiff in error.
A. Walton Nall, Roberts & Nall, and E. B. Lovell, contra.